SOUTHWICK, P.J.,
for the Court.
¶ 1. James Hamilton appeals from the dismissal of his complaint. We find no error and affirm.
¶ 2. In 1987, Hamilton was sentenced to serve twenty-five years in the custody of the Mississippi Department of Corrections for possession of marijuana with the intent to distribute. At the time that Hamilton was arrested for the drug charge, he was in possession of several guns. He eventually served five years in federal prison for being a convicted felon in possession of a firearm.
¶ 3. During his incarceration with the State of Mississippi, Hamilton was placed in a Community Work Center (CWC). His assignment to the CWC was later reclassified. Hamilton was moved from the CWC and placed with the Mississippi State Penitentiary at Parchman. Hamilton complains that this violated his rights to due process and equal protection of laws. Hamilton alleges that he was not *1126convicted of a violent crime and therefore his removal from CWC to the general prison population was improper. He also argues that he should have been eligible for placement with the Intensive Supervision Program (ISP) since he was not convicted of a crime of violence.
DISCUSSION
¶ 4. Hamilton was housed in a CWC and was removed to serve his sentence at Parchman. He properly appealed with the Administrative Remedy Program which stated that a conviction for a violent crime disqualified Hamilton from the CWC. This admittedly was in error since Hamilton had not been convicted of a violent crime. However, the circuit court judge determined Hamilton was properly removed from the CWC. It is the policy of the Mississippi Department of Corrections to disqualify inmates from the CWC if the inmate was convicted of carrying a concealed weapon. Hamilton admitted that he had been convicted of carrying a concealed weapon.
¶ 5. Inmates have no property or liberty interest when it comes to their housing assignment. Carson v. Hargett, 689 So.2d 753, 754-55 (Miss.1996). An offender classification board is to create procedural rules and regulations concerning the placement of inmates. Miss.Code Ann. § 47-5-103(3) (Rev.2000). Hamilton’s gun charge conviction was enough under those rules to have him removed from the CWC and placed at a state prison. We affirm.
¶ 6. THE JUDGMENT OF THE CIRCUIT COURT OF SUNFLOWER COUNTY DISMISSING THE COMPLAINT WITH PREJUDICE IS AFFIRMED. ALL COSTS ARE ASSESSED TO THE APPELLANT.
KING, C.J., BRIDGES, P.J., THOMAS, LEE, IRVING, MYERS, CHANDLER AND GRIFFIS, JJ„ CONCUR.